DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya, US 2010/0084375.
The instant application is drawn to a method of forming a mask comprising: forming a reflective multilayer over a substrate; forming a capping layer over the reflective multilayer, wherein the capping layer comprises a ruthenium-containing material and a low carbon solubility material that has a carbon solubility lower than a carbon solubility of the ruthenium-containing material; forming an absorption layer over the capping layer; and etching the absorption layer until exposing the capping layer.
The prior art describes, teaches and suggests the claimed subject matter.  A method of producing a reflective mask is carried out by the use of a reflective mask blank which has a substrate, a multilayer reflective film formed on the substrate to reflect exposure light, a protective film formed on the multilayer reflective film, a buffer film formed on the protective film, and an absorber film formed on the buffer film to absorb the exposure light.  The protective film is made of a ruthenium compound containing Ru and Nb.  The method includes a step of patterning the buffer film by dry etching performed by the use of an etching gas containing oxygen.
Claim 1 recites a method of producing a reflective mask using a reflective mask blank comprising a substrate, a multilayer reflective film formed on the substrate to reflect exposure light, a protective film formed on the multilayer reflective film to protect the multilayer reflective film, a buffer film formed on the protective film and made of a material etchable during dry etching performed by the use of an etching gas containing an oxygen gas, and an absorber film formed on the buffer film to absorb the exposure light, wherein: the protective film is made of a ruthenium compound containing ruthenium (Ru) and niobium (Nb);  the method including a step of patterning the buffer film by dry etching performed by the use of the etching gas containing the oxygen gas.  In view of this teaching the application claims are anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK HUFF can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737